DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-18, and 22-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 18, 27, and 28 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein the repeater receives the PDCCH from a serving base station and relays the PDCCH to the UE with a latency; determining a minimum scheduling delay, of minimum scheduling delays corresponding to beam configurations, based at least in part on a beam configuration, of the beam configurations, associated with PDCCH configuration; and decoding, while in a partial-sleep partial-sleep state and based at least in part on determining the minimum scheduling delay, the PDCCH communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,980832 to Ylitalo et al. discloses method of reducing transmission power in a wireless communication system. Decision circuitry of the signal processing and decision circuitry 10 compares the determined parameters for each channel to select transmission parameters for signals to be subsequently transmitted. The decision circuitry selects transmission parameters such as beam direction and power level based on information from the received signals. This selection can use simple methods for selection such as selecting the beam direction(s) having the maximum energy and minimum delay in the received signals. Alternatively, more complicated methods of selection may be used.
US Patent 10,772,151 to Zhou et al. discloses beam management in discontinuous reception. Existing technologies (e.g., an LTE/LTE_A technology) may result in missing detecting a DCI for new beam parameter reconfiguration, when DRX configured. Existing technologies may increase data transmission latency, delay of beam recovery procedure, and/or power consumption of a wireless device. Existing technologies may reduce system throughput, and/or spectrum efficiency. Example embodiments of enhancing a DRX procedure (operation) when configured with BFR procedure may reduce misalignment of a gNB and a wireless device. More specifically, example embodiments may reduce probability of a wireless device missing detection of configuration of a PDCCH when triggering a BFR procedure during a DRX process. Consequently, example embodiments may reduce data transmission latency, delay of beam recovery procedure, and/or power consumption of a wireless device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464